UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7762




In Re:   CHRISTOPHER R. WOODBERRY,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                      (CA-05-1440-4; CR-02-40)


Submitted:   February 28, 2006            Decided:    March 15, 2006


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher R. Woodberry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christopher   Raphael    Woodberry   petitions   for   writ   of

mandamus, alleging the district court has unduly delayed acting on

his motion under 28 U.S.C. § 2255 (2000).      He seeks an order from

this court directing the district court to act.      He also requests

expedited consideration of his petition. We find there has been no

undue delay in the district court.        Accordingly, while we grant

Woodberry’s application to proceed in forma pauperis in this court,

we deny his petition for mandamus relief.         We deny Woodberry’s

motion for expedited consideration as moot.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                       PETITION DENIED




                                  - 2 -